Exhibit 10.36

Third Amendment to
Second Amended and Restated Receivables Sale Agreement,
Third Amendment to
Second Amended and Restated Receivables Loan Agreement

This Third Amendment to Second Amended and Restated Receivables Sale Agreement,
Third Amendment to Second Amended and Restated Receivables Loan Agreement, dated
as of December 30, 2019 (the “Amendment”) is by and among ABF Freight System,
Inc., an Arkansas corporation (“ABF”), ArcBest Logistics, Inc.  (f/k/a ABF
Logistics, Inc.), an Arkansas corporation (“Logistics”), Panther II
Transportation, Inc., an Arkansas corporation (“Panther”), ArcBest Enterprise
Solutions, Inc., an Arkansas corporation (“AES”), ArcBest International, Inc.
(f/k/a Integres Global Logistics, Inc. and successor by merger to ArcBest
International, Inc. (f/k/a ABF Global Supply Chain, Inc.), an Arkansas
corporation), a Delaware corporation (“International”) and ArcBest II, Inc., an
Arkansas corporation (“ArcBest II,” together with ABF, Logistics, Panther, AES
and International, the “Existing Originators”), ArcBest Dedicated, LLC, a Nevada
limited liability company (“Dedicated”), ArcBest Funding LLC (f/k/a ABF Freight
Funding LLC),  a Delaware limited liability company, as Buyer under the
Receivables Sale Agreement (as defined below) (in such capacity, the “Buyer”)
and as Borrower under the Loan Agreement (as defined below) (in such capacity,
the “Borrower”), ArcBest Corporation (f/k/a Arkansas Best Corporation), a
Delaware corporation, as Servicer (the “Servicer”), Regions Bank, as a lender
(“Regions”), and PNC Bank, National Association, as a lender (in such capacity
and together with Regions, the “Lenders”), letter of credit issuer (in such
capacity, the “LC Issuer”) and as agent and administrator for the lender and its
assigns and the letter of credit issuer and its assigns under the Loan Agreement
(in such capacity, the “Agent”).

W  i t n e s s e t h :

Whereas, the Buyer and the Existing Originators previously entered into and are
currently party to that certain Second Amended and Restated Receivables Sale
Agreement dated as of February 1, 2015 (as amended and supplemented through the
date hereof, the “Receivables Sale Agreement”);

Whereas, the Borrower, the Servicer, the Lenders, the LC Issuer and the Agent
are parties to that certain Second Amended and Restated Receivables Loan
Agreement dated as of March 20, 2017 (as amended and supplemented through the
date hereof, the “Loan Agreement”)

Whereas, the Buyer desires to add Dedicated as Originator (the “New Originator”)
under the Receivables Sale Agreement;

Whereas, pursuant to Section 2.5 of the Receivables Sale Agreement, the Servicer
has provided the Agent and the Buyer with at least thirty days’ prior written
notice of the proposed addition of the New Originator as an Originator to the
Receivables Sale Agreement;

Whereas, the Existing Originators, the New Originator and the Buyer agree to
amend the Receivables Sale Agreement pursuant to the terms and conditions set
forth herein;



arcb_EX_10_36

1988096




Whereas, the Borrower, the Servicer, the LC Issuer, the Lenders and the Agent
agree to amend the Loan Agreement and the Transaction Documents pursuant to the
terms and conditions set forth herein;

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1.Defined Terms.  Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Loan Agreement.

Section 2.Amendment to Receivables Sale Agreement.  As of the Effective Date (as
defined below), subject to the satisfaction of the conditions precedent set
forth in Section 6 below, the Receivables Sale Agreement shall be and hereby is
amended as follows:

2.1.Exhibit C of the Receivables Sale Agreement is hereby amended and restated
in its entirety to read as set forth in Exhibit C attached hereto and made a
part hereof.

Section 3.Amendment to Loan Agreement.  As of the Effective Date, subject to the
satisfaction of the conditions precedent set forth in Section 6 below, the Loan
Agreement shall be and hereby is amended as follows:

3.1.The defined term “Originator” appearing in Exhibit I to the Loan Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

“Originator” Each of ABF, ArcBest Logistics, Inc. (f/k/a ABF Logistics, Inc.),
an Arkansas corporation; ArcBest International, Inc. (f/k/a Integres Global
Logistics, Inc. and successor by merger to ArcBest International, Inc. (f/k/a
ABF Global Supply Chain, Inc.), an Arkansas corporation), a Delaware
corporation; Panther II Transportation, Inc., an Arkansas corporation; ArcBest
Enterprise Solutions, Inc., an Arkansas corporation; ArcBest II, Inc., an
Arkansas corporation; ArcBest Dedicated, LLC, a Nevada limited liability company
and each Originator that becomes a party to the Receivables Sale Agreement in
accordance with Section 2.5 thereof.

Section 4.Joinder of New Originator.  The New Originator seeks to become an
Originator under the Receivables Sale Agreement and, in connection therewith,
hereby agrees as follows:

(i)The New Originator hereby agrees that it shall be bound by all of the terms,
conditions and provisions of, and shall be deemed to be a party to (as if it
were an original signatory to), the Receivables Sale Agreement and each of the
other relevant Transaction Documents. From and after the later of the date
hereof and the date that the New Originator

-2-




has complied with all of the requirements of Section 2.5 of the Receivables Sale
Agreement (other than the delivery of a Joinder Agreement), the New Originator
shall be an Originator for all purposes of the Receivables Sale Agreement and
all other Transaction Documents.  For the avoidance of doubt, only Receivables
originated by the New Originator on or after December 30, 2019 will be sold to
Buyer.  All Receivables originated prior thereto shall remain the property of
the New Originator.  The New Originator hereby acknowledges that it has received
copies of the Receivables Sale Agreement and the other Transaction Documents.

(ii)The New Originator hereby makes all of the representations and warranties
set forth in Section 4 (to the extent applicable) of the Receivables Sale
Agreement as of the date hereof (unless such representations or warranties
relate to an earlier date, in which case as of such earlier date), as if such
representations and warranties were fully set forth herein.  The New Originator
represents and warrants that its location (for purposes of the UCC) is Nevada
and the offices where it keeps all its records concerning the Receivables and
its address for notices is:

8401 McClure Drive
P.O. Box 10048

Fort Smith, Arkansas  72917-0048

Attention:Don Pearson

Phone:479-785-6136

Fax:479-785-6136

(iii)Each reference to the term “Originator” and “Originators” under the
Receivables Sale Agreement and each Transaction Document shall be deemed to
include the New Originator.

Section 5.Acknowledgment of International Merger.   Pursuant to a Certificate of
Merger filed with the Delaware Secretary of State on March 1, 2018, ArcBest
International, Inc. (f/k/a ABF Global Supply Chain, Inc.), an Arkansas
corporation, merged with and into ArcBest International, Inc. (f/k/a Integres
Global Logistics, Inc.), a Delaware corporation (the “International
Merger”).  Each of the parties hereto acknowledges and agrees that
notwithstanding the International Merger, International continued as and is an
Originator under the Receivables Sale Agreement.

Section 6.Conditions Precedent.  This Amendment shall be effective as of
December 30, 2019 (the “Effective Date”), subject to the satisfaction of all of
the following conditions precedent:

6.1.The parties hereto shall have executed and delivered this Amendment.

6.2.The Buyer shall deliver to the New Originator a Subordinated Note in favor
of the New Originator and the Agent shall have received a copy of such
Subordinated Note.



-3-




6.3.Each of International and the New Originator shall deliver to the Buyer and
the Agent each of the following:

(i)a certificate of an Authorized Officer of International and the New
Originator, as applicable, together with incumbency certificate, organizational
documents and resolutions;

(ii)UCC, tax and judgment lien searches against International and the New
Originator; and

(iii)UCC financing statements naming the New Originator as seller/debtor, Buyer
as buyer/assignor and Agent as secured party/total assignee.

6.4.The Agent shall have received the following opinions of legal counsel to
Seller, International and the New Originator in form and substance reasonably
acceptable to the Agent:

(i)in-house counsel opinion regarding general corporate matters;

(ii)opinion regarding certain UCC matters;

(iii)opinion regarding organizational and enforceability matters; and

(iv)opinion regarding certain true sale and non-consolidation matters.

6.5.The Agent shall have received evidence of merger of ArcBest International,
Inc. (f/k/a ABF Global Supply Chain, Inc.), an Arkansas corporation, with and
into International.

6.6.Each representation and warranty of the New Originator, the Existing
Originators, the Servicer and the Buyer contained herein (after giving effect to
this Amendment) shall be true and correct.

6.7.No (i) Event of Bankruptcy with respect to the Seller or any Originator,
(ii) Servicer Termination Event, (iii) Unmatured Servicer Termination Event,
(iv) Amortization Event, or (v) Unmatured Amortization Event, shall have
occurred and be continuing.

6.8.The Buyer shall have received such other agreements, instruments, documents,
certificates, and opinions as the Buyer may reasonably request.

Section 7.Representations of the New Originator, the Existing Originators, the
Buyer and the Servicer.  Each of the New Originator, the Existing Originators,
the Buyer and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in the Receivables Sale Agreement, the Loan Agreement and any other Transaction
Document to which such Person is a party is true and correct as of the

-4-




date hereof and after giving effect to this Amendment (except to the extent that
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct as of such earlier date).

Section 8.Reaffirmation and Ratification of the Performance Guaranty.  The
agreements and obligations of ArcBest Corporation (the “Guarantor”) under the
Performance Guaranty are hereby reaffirmed, ratified, brought forward, renewed
and extended.  The Guarantor hereby ratifies, affirms, reaffirms, acknowledges,
and agrees that the Performance Guaranty represents the valid, binding and
enforceable obligation of the Guarantor.  The Guarantor hereby agrees that the
Performance Guaranty is and shall remain in full force and effect in favor of
the Agent for the benefit of the Secured Parties under the Performance Guaranty,
until all obligations owing to the Secured Parties thereunder shall have been
satisfied in accordance with its terms.

Section 9.Agreement in Full Force and Effect/Effectiveness of Amendment.  Except
as expressly set forth herein, all terms and conditions of the Loan Agreement,
the Receivables Sale Agreement, and each other Transaction Document, as amended,
shall remain in full force and effect.  This Amendment shall be effective as of
the date first set forth above.

Section 10.Execution in Counterparts, Effectiveness.  This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 11.Governing Law.  This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

 



-5-



 

In Witness Whereof, the parties hereto have caused this Third Amendment to
Second Amended and Restated Receivables Sale Agreement, Third Amendment to
Second Amended and Restated Receivables Loan Agreement to be executed and
delivered by their duly authorized officers as of the date hereof.

 

 

 

 

 

 

 

 

ArcBest Funding LLC, as Borrower

 

By:  ArcBest Corporation, its sole member

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary



 

 

 

 

 

 

 

ArcBest Corporation, as Servicer,

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

ABF Freight System, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest Logistics, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

Panther II Transportation, Inc., as an Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Assistant Secretary





Signature Page to Third Amendment to Second Amended and Restated Receivables
Sale Agreement, Third Amendment to Second Amended and Restated Receivables Loan
Agreement



 

 

 

 

 

 

 

 

ArcBest Enterprise Solutions, Inc., as Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest II, Inc., as Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

 

 

 

 

ArcBest INTERNATIONAL, INC., as Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ArcBest DEDICATED, LLC., as New Originator

 

 

 

 

 

 

 

 

By

/s/ Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

Solely for the purpose of Section 8:

 

ArcBest CORPORATION, as Guarantor

 

 

 

 

 

 

 

 

By

/s/Michael R. Johns

 

 

 

Name:

Michael R. Johns

 

 

 

Title:

Vice President, General Counsel & Corporate Secretary

 





Signature Page to Third Amendment to Second Amended and Restated Receivables
Sale Agreement, Third Amendment to Second Amended and Restated Receivables Loan
Agreement



 

 

 

 

 

 

 

 

PNC Bank, National Association, as a  Lender, the LC Issuer, and as the Agent

 

 

 

 

 

 

 

 

By

/s/ Michael Brown

 

 

 

Name:

Michael Brown

 

 

 

Title:

Senior Vice President

 





Signature Page to Third Amendment to Second Amended and Restated Receivables
Sale Agreement, Third Amendment to Second Amended and Restated Receivables Loan
Agreement



 

 

 

 

 

 

 

 

REGIONS  BANK, as a Lender

 

 

 

 

 

 

 

 

By

/s/ Cecil Noble

 

 

 

Name:

Cecil Noble

 

 

 

Title:

Managing Director

 

 

 



Signature Page to Third Amendment to Second Amended and Restated Receivables
Sale Agreement, Third Amendment to Second Amended and Restated Receivables Loan
Agreement



 

EXHIBIT C

 

TRADE NAMES; FORMER NAMES

 

ARCBEST LOGISTICS, INC.

 

Former names:

ABF Logistics, Inc.

 

Trade names:

ABF Multimodal, Inc. - current

ABF Supply Chain Solutions, Inc. –  cancelled, no longer used

Bear Transportation Services – cancelled, no longer used

ABF Logistics - current

 

ARCBEST INTERNATIONAL, INC.

 

Former names:

Integris Global Logistics, Inc.

 

Trade names (current):

Integris Global Logistics

 

ArcBest Enterprise Solutions, Inc.

 

Former names:

ArcBest Enterprise Customer Solutions, Inc.

ArcBest Contract Logistics, LLC

 

Trade names:

None

 

PANTHER II TRANSPORTATION, INC.

 

Former names:

None

 

Trade names:

Panther Premium Logistics, Inc.

Panther Premium Logistics

Panther Expedited Services, Inc.

Panther International – no longer used

 



-1-



 

ARCBEST II, INC.

 

Former names:

None

 

Trade names (current):

ArcBest

 

ARCBEST DEDICATED, LLC

 

Former names:

Logistics & Distribution Services, LLC

 

Trade names (current):

Logistics & Distribution Services

 

 

-2-

